Citation Nr: 1015123	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1959 to January 1963.  He died in August 2005.  The 
Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), in which the benefit sought on appeal 
was denied. 

The issue on appeal was previously twice before the Board, 
first in September 2008 and then in August 2009, and it was 
remanded both times for additional development.  Subsequent 
to the September 2008 remand, the Appellant identified the 
Veteran's pre- and post-service occupational history.  The RO 
arranged for a medical examiner to review the Veteran's 
claims folder and to provide a medical opinion in December 
2008.  The examiner failed to provide a clear determination 
on the etiology issue, and in August 2009, the Board remanded 
for clarification.  As the requested development has since 
been completed, no further action to ensure compliance with 
the remand directive is required.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).


FINDINGS OF FACT

1. The Veteran died in August 2005.  His August 2005 
certificate of death lists his cause of death as small cell 
lung carcinoma.  

2.  The Veteran is not shown to have manifested finding of 
lung cancer until many years after service.  This condition 
was not caused by any incident of service, including exposure 
to asbestos.

3.  At the time of the Veteran's death, service connection 
was not established for any disabilities.

4.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant of the type of 
information and evidence that VA will seek to provide, and of 
the type of information and evidence, the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for cause of 
death, the Court of Appeals for Veterans Claims, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), found that when 
adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), it includes a claim for entitlement to 
service connection for the cause of the Veteran's death.  As 
such, VA notice to the appellant must include the following: 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Id. 

Here, prior to the July 2006 RO decision in the matter, VA 
sent a letter to the Appellant in January 2006 that addressed 
some of the notice elements concerning Veteran's cause of 
death claim.  The letter informed the claimant of what 
evidence is required to substantiate the DIC claim based on a 
condition not yet service connected, and apprised the 
claimant as to her and VA's respective duties for obtaining 
evidence.  The Appellant was not provided with the notice 
criteria required by Hupp; however, the Board concludes that 
this error was nonprejudicial, as the Veteran was not 
service-connected for any disabilities prior to his death.  
See  Hupp v. Nicholson, 21 Vet. App. at 354; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that under Dingess, VA must also provide 
notice how disability ratings and effective dates for the 
award of benefits will be assigned if service connection is 
granted or a higher evaluation is awarded.  Although the RO 
did not advise the Appellant of such information, given that 
the claim is being denied, any question as to the appropriate 
disability rating or effective date for a grant of service 
connection is moot, and there can be no failure to notify 
prejudice to the Appellant. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Proceeding with this matter in its 
procedural posture would not therefore prejudice the 
appellant.  

In addition to its duty to notify, or inform, the Appellant 
with regard to a claim, VA also has a duty to assist the in 
the development of the claim.  This duty includes assisting 
the appellant in the procurement of service treatment records 
and records of pertinent medical treatment since service, and 
providing a medical examination or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Appellant.  VA has obtained 
medical opinions in conjunction with the Appellant's claim 
for service connection for the Veteran's cause of death.  The 
record contains the reports of a December 2008 and a 
September 2009 medical opinions.  As noted above, the Board 
found the December 2008 examiner's opinion to be unclear, and 
clarifications were provided in the September 2009 report in 
compliance with the Board's August 2009 remand order.  The 
medical opinion is fully adequate for adjudication purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Service Connection for Cause of Death

The appellant seeks entitlement to service connection for 
cause of the Veteran's death.  At the time of the Veteran's 
death, he was not service-connected for any conditions.  

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the 
claimed disease.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  When the 
determinative issue, however, involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

In this case, the appellant claims that the Veteran's death 
due to lung cancer is related to his in-service asbestos 
exposure resulting from both his duties as a fireman and his 
service aboard two ships.  

The Veteran died in August 2005.  The August 2005 official 
certificate of death shows that the Veteran died on the [redacted] 
that month.  The certificate further shows that the immediate 
cause of the Veteran's death was small cell lung cancer, with 
tobacco use listed as contributing to death.  

VA has already concluded, based upon evidence submitted in 
support of the claim, that the Veteran as likely as not was 
exposed to asbestos during service while he served on the 
U.S.S Newport News and the U.S.S. Laffey.  See the August 
2009 Board remand order.  

Mere exposure to a potentially harmful agent, such as 
asbestos, however, is insufficient to be eligible for VA 
disability benefits.  The medical evidence must show not only 
a currently diagnosed disability, but also a nexus, that is, 
a causal connection, between the current disability and any 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).

A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnosis indicative of 
lung cancer.  The Veteran had negative chest X-ray results in 
February 1959, in October 1960, and in December 1962.  The 
December 1962 report of examination prior to separation shows 
the Veteran's lungs and chest were evaluated as normal. 

The evidence also does not show that the Veteran developed 
tumors or lung carcinoma within any applicable presumptive 
period following his service.  While the evidence of record 
indicates that the Veteran's lung cancer may have existed for 
some time prior to the initial clinical diagnosis in May 
2004, the first evidence of treatment for lung carcinoma is 
dated in may 2004, many years after the Veteran's separation 
from service.  Because lung carcinoma was not diagnosed in 
service or within the applicable one year presumptive period 
following his separation from service, the Board finds that 
service connection for the cause of the Veteran's death on a 
presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2009).

Having determined that the appellant is not entitled to 
service connection for the cause of the Veteran's death on a 
presumptive basis, the remaining questions before the Board 
are whether the Veteran developed lung cancer as a result of 
in-service exposure to asbestos, or whether his lung cancer 
is otherwise related to his active service.  In this regard, 
the evidence of record must be at least in approximate 
balance on whether there is a causal connection between the 
cause of the Veteran's death, lung cancer, and his service, 
including his in-service asbestos exposure.  See Hickson, 
supra.  Here, the weight of the evidence is against such a 
finding. 

Post-service private treatment records demonstrate that in 
May 2004, the Veteran was diagnosed with small cell lung 
carcinoma after experiencing increasing weakness, loss of 
appetite, shortness of breath, and fatigue over the previous 
year.  These treatment records do not reflect any significant 
history of respiratory or pulmonary problems.  He was noted 
to have retired from his job at General Motors in 1993.  He 
had smoked a pack of cigarettes per day for many years.  

There are three private diagnostic imaging reports associated 
with the claims folder. The report of an April 2004 chest X-
ray shows suspicious findings of interval thickening of the 
right paratracheal soft tissue stripe.  An October 2004 
spiral CT chest scan revealed evidence of lymphadenopathy, 
calcification changes in both lungs, and a small nodule in 
the left upper lobe.  In an April 2005 chest X-ray report, it 
was noted that there was evidence of marked regression of 
mediastinal adenopathy, residuals changes due to radiation 
treatment, and minimal pleural effusion.  The remainder of 
the private treatment records demonstrate chemotherapy and 
radiation treatments associated with his lung cancer until 
his death in August 2005.

In support of her claim, the appellant submitted two opinions 
written by the Veteran's treating oncologist, Dr. D.Y.D., 
dated in November 2005 and October 2007.  Dr. D.Y.D. first 
noted in the November 2005 correspondence that asbestos 
exposure could increase the risk of development of small cell 
lung cancer in an individual who had a smoking history.  It 
was noted that the Veteran had a long history of smoking and 
he had been occupationally exposed to asbestos.  The 
physician opined that exposure to asbestos in an individual 
with a smoking history increased that individual's risk for 
development of lung cancer.

In the October 2007 statement, Dr. D.Y.D. more definitively 
opined that the Veteran's "exposure to asbestos more likely 
than not was a contributory cause of the Veteran's death from 
lung cancer."  The physician additionally noted that it was 
a well-established fact that exposure to asbestos in an 
individual who smoked increased the risk of developing lung 
cancer.

In December 2008, VA obtained an opinion in effort to clarify 
whether the Veteran's development of lung cancer was as 
likely as not related to in-service exposure to asbestos.  
After reviewing the record, the VA examiner noted that there 
was no in-service documentation of exposure to asbestos.  
Additionally, the record reflected that the Veteran likely 
had significant post-service occupational exposure to 
asbestos, due to his lengthy work history as a welder and as 
an assembly line worker for General Motors.  Medical 
literature substantiated that cigarette smoking may 
accelerate the progression of pulmonary fibrosis.  The 
examiner inferred that because there was no in-service 
documentation of exposure to asbestos, it was more likely 
than not that any asbestos-related pulmonary fibrosis was 
related to post-service exposure to asbestos, and was 
accelerated by his history of tobacco abuse.

Because the December 2008 examiner did not directly address 
the Veteran's presumed in-service exposure to asbestos, the 
Board remanded the claim in August 2009, for the purpose of 
obtaining an additional opinion, addressing whether it was at 
least as likely as not that the Veteran's lung cancer was at 
least in part related to his presumed in-service exposure to 
asbestos.

In September 2009, a VA examiner reviewed the record, 
including the clinical records associated with the Veteran's 
treatment for lung cancer and the positive opinions submitted 
by his treating oncologist.  After a review of the record and 
pertinent medical literature, the examiner opined that the 
Veteran's lung cancer was not caused by his service, to 
include his presumed in-service exposure to asbestos.  

In determining that the Veteran's lung cancer was not likely 
caused by asbestos exposure in service, the examiner reasoned 
that the most prominent risk factor for developing lung 
cancer was tobacco smoking, as provided for by leading 
medical literature.  Therefore, it was more likely than not 
that the Veteran's lung cancer developed as a result of his 
long history of smoking.  The VA examiner noted that there is 
a known increased risk of lung cancer with exposure to 
asbestos, and an even greater risk of lung cancer in those 
individuals who are exposed to asbestos and who smoke.  
Significantly, in the Veteran's case, a review of the chest 
X-ray and CT scan reports did not mention any specific 
changes that would be indicative of asbestos exposure or 
asbestosis.  Therefore, even though the Veteran was presumed 
to have been exposed to asbestos in service, the most likely 
cause of the Veteran's lung cancer was his long smoking 
history.  

Although the Board is not free to ignore the opinion of a 
treating physician, it is free to weigh the probative value 
of that physician's statements against the other evidence of 
record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is 
entirely within the Board's province to give more probative 
weight to certain pieces of evidence than others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is 
more difficult when, as here, medical opinions diverge.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the September 2009 VA opinion is 
more probative than are the opinions of Dr. D.Y.D.  The VA 
examiner's opinion is well reasoned, and based on 
consideration of the relevant medical evidence, which 
included the medical statements provided by Dr. D.Y.D. and 
other medical history.  In addition, the VA examiner cited 
the weight of the medical literature in support of her 
conclusion that the Veteran's lung cancer was more likely 
than not attributable to the Veteran's history of smoking and 
less likely attributable to his history of exposure to 
asbestos, given that clinical findings prior to death had not 
revealed pulmonary changes consistent with exposure to 
asbestos.  For these reasons, the Board concludes that the 
September 2009 opinion is highly probative evidence against 
the appellant's claim.

In contrast, Dr. D.Y.D.'s opinions are supported by a less 
thorough analysis of the relevant medical literature and the 
medical evidence of record.  His rational consists of a 
singular general medical reference and the Veteran's history 
of asbestos exposure and his longtime smoking.  It is noted 
that none of the diagnostic medical evidence reflects any 
changes due to asbestos exposure even though the Veteran is 
presumed to have been exposed to asbestos, and Dr. D.Y.D. 
does not appear to have taken the negative findings in 
consideration in offering his opinions.  Dr. D.Y.D.'s 
opinions are based upon the premise that harm ensued as a 
result of the Veteran's exposure to asbestos.  Dr. D.Y.D., 
however, has not stated where the medical evidence shows 
evidence of any disabling harm as a result of the Veteran's 
asbestos exposure.  Based on the foregoing, the Board finds 
that the Dr. D.Y.D's opinions have limited probative value in 
the resolution of this issue.  See Elkins, 5 Vet. App. at 
478. 

Because the VA examiner supported her conclusion with a more 
detailed discussion and rationale based on medical literature 
and the medical evidence of record, the Board finds that 
opinion to be more probative than the private opinion 
submitted by the appellant.  As the opinions submitted by the 
appellant have been determined to be of less probative value 
than the September 2009 VA opinion finding no likely 
relationship between the in-service exposure to asbestos and 
the later development of lung carcinoma, the Board finds that 
service connection for the cause of the Veteran's death as 
secondary to exposure to asbestos is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to small cell lung carcinoma during the 
Veteran's period of active service.  Nor is there evidence 
demonstrating exposure to asbestos, although there is 
evidence suggestive of such exposure.  As there is no 
evidence of treatment for or complaints related to lung 
cancer during service, the Board finds that there is no 
probative evidence establishing a medical nexus between 
military service, to include exposure to asbestos, and the 
Veteran's cause of death.  Thus, service connection for the 
cause of the Veteran's death is not warranted.

The Board has considered the Appellant's assertions that the 
Veteran's lung cancer was caused by his in-service asbestos 
exposure.  However, as a layperson, the Appellant is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Appellant is 
competent to provide evidence about what the Veteran 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Appellant's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, a respiratory disorder or a disorder of the 
lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Appellant 
can report having observed the Veteran experience shortness 
of breath or difficulty breathing.  However, these are 
subjective symptoms and not readily identifiable the way that 
varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
respiratory disorders.  The Appellant does not have the 
medical expertise to discern the nature of any respiratory 
diagnosis nor does she have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Appellant is competent 
to report that she has been told of a diagnosis of a 
respiratory disorder, but, as noted, she is not competent to 
provide a medical opinion regarding the etiology.  While the 
Appellant purports that the Veteran's lung cancer was caused 
by his in-service exposure to asbestos, her statements alone 
are not competent to provide the medical nexus and a medical 
professional has not provided a probative opinion making this 
connection.  Thus, the Appellant's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the evidence demonstrates that the Veteran's lung 
cancer developed decades after service.  This fatal condition 
was not service-connected, and the medical evidence of record 
demonstrates that it is not at least as likely as not that 
the lung cancer was caused by any incident of service.  The 
more probative medical opinion found that the Veteran's lung 
cancer was most likely due to his long history of smoking, 
and it was not caused by his in-service asbestos exposure.  
The weight of the evidence overall shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the Veteran's death.  As the preponderance of 
the evidence is against the Appellant's claim for service 
connection for the cause of the Veteran's death, the Board 
finds that service connection is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


